UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 05-5168



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


CELESTINE FAULKS,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CR-97-146)


Submitted:   August 31, 2006             Decided:   September 19, 2006


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy V. Anderson, ANDERSON GOOD, Virginia Beach, Virginia, for
Appellant. Alan Mark Salsbury, Assistant United States Attorney,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Celestine     Faulks    appeals    the   district     court’s     order

revoking her supervised release and sentencing her to thirty-six

months’ imprisonment.       Faulks’ attorney filed a brief pursuant to

Anders v. California, 386 U.S. 738, 744 (1967), stating that there

were no meritorious issues to raise on appeal, but arguing the

supervised     release     statute,     18     U.S.C.     §    3583      (2000)    is

unconstitutional under Booker,* and that it was improper for the

district court to conduct the supervised release revocation hearing

prior to Faulks being tried and convicted in state court.                    In her

pro   se   supplemental    brief,     Faulks    further       contends    that    the

Government presented insufficient evidence to support the district

court’s finding that she engaged in criminal conduct violative of

the terms of her supervised release.             Because our review of the

record discloses no meritorious issues and no error by the district

court, we affirm the revocation order and the sentence imposed.

             We reject Faulks’ constitutional claim as there is no

basis in law to support the argument that Booker invalidated the

supervised release statute, 18 U.S.C. § 3583 (2000), or rendered it

unconstitutional.       See Booker, 543 U.S. at 258 (enumerating those

portions of the Sentencing Reform Act that were still valid,

including    the   supervised      release     statute);      United     States    v.

Huerta-Pimental, 445 F.3d 1220, 1224 (9th Cir. 2006) (holding that


      *
       United States v. Booker, 543 U.S. 220 (2005).

                                      - 2 -
“[b]ecause the revocation of supervised release and the subsequent

imposition of additional imprisonment is, and always has been,

fully discretionary, it is constitutional under Booker”).

           We also reject Faulks’ assertion that the district court

erred in conducting the violation hearing before Faulks was tried

in state court.       As the district court noted, the supervised

release violation hearing was completely separate and distinct from

any state court proceeding that may arise, and the court’s findings

had no impact or res judicata effect thereon.

           We further reject the contention that the Government’s

proof was insufficient to support the district court’s decision.

The   Government   presented   the   testimony      of    several   women   who

explained the fraudulent scheme masterminded by Faulks and her role

therein.    The district court was well within bounds to reject

Faulks’ version of events — as well as her claim that another woman

was the true perpetrator of the fraud — as incredible.

           Lastly, though Faulks does not expressly challenge the

duration of her sentence, we find the sentence was reasonable.               As

we recently discussed in United States v. Crudup, ___ F.3d ___,

2006 WL 2243586 (4th Cir. 2006), we review sentences imposed upon

the revocation of supervised release to determine whether the

sentence is “plainly unreasonable.”         Because Faulks’ sentence was

within the applicable statutory maximum, and neither procedurally

nor   substantively   unreasonable,    we    find    it    was   not   plainly


                                 - 3 -
unreasonable.       In imposing this sentence, the district court

adequately      considered    the    policies    underlying       the   supervised

release statute, the various applicable sentencing factors, and the

available sentencing options.

            As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.                  Accordingly, we

affirm the district court’s order revoking Faulks’ supervised

release and imposing a thirty-six-month sentence.                       This court

requires that counsel inform his client, in writing, of her right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may    move   in    this    court    for   leave   to    withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.           We dispense with oral argument because

the facts and legal contentions              are adequately presented in the

materials    before     the   court    and     argument   would     not   aid   the

decisional process.



                                                                          AFFIRMED




                                       - 4 -